Citation Nr: 1747739	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  16-49 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to basic eligibility for Department of Veterans Affairs (VA) disability compensation benefits.

(The issue of entitlement to basic eligibility for educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), is the subject of a separate Board decision.)

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 26, 2001 to January 2, 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In the April 2016 Substantive Appeal, the Veteran requested a hearing in Washington, DC (Central Office Board hearing).  Subsequently, in a July 2017 submission, the Veteran requested that the Board decide the appeal in his absence as he could not afford the travel expenses; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(e) (2016).

The Board notes that the instant appeal arose as a preliminary consideration after the Veteran filed claims of entitlement to service connection for a gunshot wound of the left ankle and service connection for depression with psychotic features in April 2012.  These claims of entitlement to service connection have not yet been adjudicated; instead, the RO found that the Veteran did not have qualifying service for purposes of VA compensation benefits.  However, in light of the Board's decision herein (basic eligibility for VA benefits has been established), the April 2012 claims of entitlement to service connection (a gunshot wound of the left ankle and depression with psychotic features) are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The Veteran had active service in the Army from June 26, 2001 to January 2, 2002.



CONCLUSION OF LAW

The criteria for establishing Veteran status for the purpose of eligibility for VA disability compensation benefits have been met.  38 U.S.C.A. § 101 (West 2014); 38 C.F.R. § 3.1.


REASONS AND BASES FOR FINDING AND CONCLUSION

The appeal of entitlement to basic eligibility for VA disability compensation benefits has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Generally, to establish basic eligibility for VA disability compensation, it must first be determined if the Veteran is a "veteran," as defined by the laws and regulations.  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d).

Service personnel records, particularly the DD Form 214, show that the Veteran had active service from June 26, 2001 to January 2, 2002.  See Donnellan v. Shinseki, 
24 Vet. App. 167, 172 (2010) (service on active duty alone is sufficient to meet the statutory definition of veteran).  The Veteran was discharged under honorable conditions.  As the Veteran had active service and was discharged under honorable conditions, the criteria for veteran status have been met and the Veteran's appeal must be granted.



ORDER

Entitlement to basic eligibility for VA disability compensation benefits is granted.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


